58 S.E.2d 696 (1950)
231 N.C. 715
KNOTT
v.
KINSTON TRANSIT CO.
No. 386.
Supreme Court of North Carolina.
April 12, 1950.
Jones, Reed & Griffin, Kinston, for plaintiff appellant.
John G. Dawson, Whitaker & Jeffress, Kinston, for defendant appellee.
PER CURIAM.
A careful reading of the evidence offered by plaintiff on the trial below and shown in the record of this appeal, taken in the light most favorable to plaintiff, fails to show that defendant did anything that it should not have done, or left undone anything that it should have done at the time and under the circumstances under which the plaintiff's intestate came to his untimely death. Rather, the evidence reveals, in so far as the operation of defendant's bus is concerned, an unavoidable accident,deplorable as it is,for which defendant may not be held liable in damages. Hence the judgment as of nonsuit will be, and it is hereby
Affirmed.